OPINION — AG — IF THE "MEAT PACKER AND PROCESSOR", MENTIONED BY YOU, TO WIT, THE OPERATOR OF A SLAUGHTERHOUSE AND PACKING PLANTS, SUCH AS IS REFERRED TO IN 2 O.S. 1963 Supp., 6-48 [2-6-48] COMPLIES WITH RULES AND REGULATIONS COMING WITHIN THE PURVIEW OF SAID SECTION, SAID "MEAT PACKER AND PROCESSOR" MAY SELL THE "MEAT AND MEAT PRODUCTS" THEREOF IN ANY CITY OR TOWN OF OKLAHOMA, INCLUDING OKLAHOMA CITY OR TULSA, WITHOUT HAVE THE SAME INSPECTED BY THE MEAT INSPECTOR, IF ANY, OF SUCH A CITY OR TOWN. THIS DOES NOT MEAN, HOWEVER, THAT THE WHOLESALER OR RETAILER TO WHOM SAID "MEAT PACKER AND PROCESSOR" HAS SOLD SUCH "MEAT OR MEAT PRODUCTS", WHO THEREAFTER SELLS OR OFFERS FOR SALE SAID MEAT OR MEAT PRODUCTS IN A CITY OR TOWN OF OKLAHOMA, WOULD NOT BE SUBJECT TO THE APPLICABLE INSPECTION AND/OR LICENSE ORDINANCES THEREOF, OR TO THE APPLICABLE INSPECTION AND/OR LICENSE LAWS OF THE STATE. WHETHER OR NOT THE PROVISIONS OF 2 O.S. 1963 Supp., 6-40 [2-6-40] WOULD BE CONTROLLING IF IN CONFLICT WITH PROVISIONS OF A CITY CHARTER OR TO ORDINANCES ADOPTED UNDER AUTHORITY THEREOF, IS NOT CONSIDERED OR PASSED ON HERE. (FRED HANSEN)